Citation Nr: 1440103	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-44 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUE

Whether a reduction in the evaluation for the service-connected posttraumatic stress disorder (PTSD), from 70 percent to 50 percent, was proper.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from February 1991 to February 1995 and from October 1997 to October 2000.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in Nashville, Tennessee that , in pertinent part, implemented a January 2009 proposal to reduce the Veteran's rating for PTSD from 70 percent.  

In a March 2009 rating decision, the RO reduced the rating to 30 percent effective June 1, 2009.  However, in the April 2009 rating decision, the RO decreased the rating to 50 percent effective on June 1, 2009.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The representative's June 2014 brief is part of Virtual VA.  

The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  



FINDINGS OF FACT

1. In a June 2006 rating decision, the RO increased the rating for the service-connected PTSD from 30 to 70 percent, effective on December 22, 2005.

2. The rating decision in April 2009 that reduced the rating from 70 to 50 percent effective on June 1, 2009 was not based on evidence showing sustained improvement in the service-connected PTSD. 



CONCLUSION OF LAW

The reduction of the 70 percent rating for the service-connected PTSD effective on June 1, 2009 was improper and is void ab initio. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.3, 4.130 including Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the Veteran contends that his evaluation should not have been reduced.  In his Form 9 Appeal dated in October 2009 the Veteran stated that his PTSD symptoms did not improve since he was granted a 70 percent rating.  He requested that the 70 percent rating be restored.  

As , the Board is restoring the Veteran's 70 percent rating for PTSD, effective June 1, 2009.  As the Board is granting the full benefit sought on appeal, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126) or the due process provisions of 38 C.F.R. § 3.105(e), have been satisfied.

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id; see also Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (indicating that the Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation).

 One factor which may be considered in evaluating PTSD is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown , 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).

GAF scores between 31 and 40 are indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See DSM-IV.

Congress has provided that a Veteran's disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344, if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction.  In such cases, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  Because the 70 percent rating here at issue was in effect for less than five years (from December 2005 to June 2009), the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable.  

However, 38 C.F.R. § 3.344(c) is applicable and provides that for disabilities with ratings in effect for less than 5 years reexaminations disclosing improvement, physical or mental, will warrant reduction in rating.
 
The United States Court of Appeals for Veterans Claims (Court) has noted, that 38 C.F.R. §§ 4.2 and 4.10 apply generally to all rating reductions and that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work."  See Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); see also 38 C.F.R. § 4.1 , 4.2, 4.13; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  

Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.

Here, the record shows that an increased rating of 70 percent rating was assigned for the service-connected PTSD in June 2006 was based on a finding that PTSD caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.

The 70 percent rating was reduced based on the findings of one VA examination in August 2008 that included that the Veteran's speech was spontaneous, his affect was appropriate, and his thought processes and content were unremarkable, but his mood was noted to be anxious.  

The Veteran also was noted not to have delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence, and the examiner opined that the service-connected PTSD symptoms were transient or mild and produced decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

However, at the time of the proposed reduction, the claims file also contained other evidence, in the form of an opinion dated in March 2009 from the social worker at the Vet Center.  

In the March 2009 statement, the social worker opined that the Veteran still had intrusive thought, bad dreams at least twice per week, anxiety, anger, self-isolation, problems with short term memory and periods of being overwhelmed.  

It was noted that the Veteran's work was very stressful and caused him to have constant flashbacks and increased anxiety, depression, helplessness, sadness and anger.  The social worker opined that the Veteran's prognosis was chronic and severe and that his disability rating should be maintained at 70 percent.  

It is pertinent to note that, shortly after the reduction was effectuated, VA treatment records showed that the Veteran at times felt passively suicidal and had to go to the emergency room because of panic attacks.  

Later, in May 2011, the Veteran was hospitalized for 6 days due to suicidal ideation.  Upon admission his insight and judgment were limited.  During the hospitalization his GAF score was 35.  

To the extent that the service-connected PTSD is not shown to have undergone sustained improvement at the time of the reduction, effective on June 1, 2009, the 70 percent rating must be restored.    



ORDER

The 70 percent rating previously assigned for the service-connected PTSD is restored effective on June 1, 2009 by operation of law.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals



Department of Veterans Affairs


